J-S58036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

STEVEN CRAIG MORRISON

                         Appellant                    No. 393 MDA 2016


              Appeal from the Order Entered February 4, 2016
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0003060-1992


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED AUGUST 02, 2016

      Appellant, Steven Craig Morrison, appeals pro se from the order

entered in the Lancaster County Court of Common Pleas, which dismissed

his pro se serial petition for collateral relief (labeled a petition for writ of

habeas corpus), per the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546.    On July 13, 1993, Appellant pled guilty to statutory rape,

aggravated indecent assault, indecent assault, and corruption of minors.

The court sentenced Appellant on August 27, 1993, to an aggregate term of

9½-30 years’ imprisonment. This Court affirmed the judgment of sentence

on March 29, 1994.       See Commonwealth v. Morrison, 644 A.2d 807

(Pa.Super. 1994). Appellant did not seek further direct review. On July 5,

1994, Appellant timely filed his first PCRA petition pro se.         The court

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58036-16


appointed counsel, who filed an amended petition. Following a hearing, the

court denied PCRA relief on February 13, 1995.             Appellant did not appeal

that decision. From 1995 to 2015, Appellant filed numerous PCRA petitions

and applications for relief, none of which were successful. On February 3,

2016, Appellant filed the current pro se PCRA petition, which he styled as a

petition for writ of habeas corpus.            The court denied relief the next day.

Appellant timely filed a pro se notice of appeal on February 23, 2016.1

       Preliminarily, any petition for post-conviction collateral relief will

generally be considered a PCRA petition, even if captioned as a request for

habeas corpus relief, if the petition raises issues for which the relief sought

is available under the PCRA.         See Commonwealth v. Peterkin, 554 Pa.

547, 722 A.2d 638 (1998); 42 Pa.C.S.A. § 9542 (stating PCRA shall be sole

means of obtaining collateral relief and encompasses all other common law

and statutory remedies for same purpose). As well, the timeliness of a PCRA

petition is a jurisdictional requisite.        Commonwealth v. Turner, 73 A.3d

1283 (Pa.Super. 2013), appeal denied, 625 Pa. 649, 91 A.3d 162 (2014). A

____________________________________________


1
  On March 7, 2016, the court ordered Appellant to file a concise statement
per Pa.R.A.P. 1925(b). The certified docket entries indicate Appellant filed a
concise statement on April 6, 2016, but none appears in the record. On May
27, 2016, Appellant filed a pro se application for relief in this Court claiming,
inter alia, he delivered his concise statement to prison authorities for mailing
on March 10, 2016. Appellant filed another pro se application for relief on
June 6, 2016. Due to our disposition that Appellant’s current PCRA petition
is untimely, we need not address whether Appellant complied with the
court’s Rule 1925(b) order; and we deny Appellant’s applications for relief.



                                           -2-
J-S58036-16


PCRA petition must be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed

final at the conclusion of direct review or at the expiration of time for

seeking review.      42 Pa.C.S.A. § 9545(b)(3).     The exceptions to the PCRA

time-bar allow for very limited circumstances under which the late filing of a

petition will be excused; a petitioner asserting an exception must file a

petition within 60 days of the date the claim could have been presented.

See 42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, Appellant claims some of his convictions should have

merged for sentencing purposes. Appellant’s challenge to the legality of his

sentence is cognizable under the PCRA.           See generally Commonwealth

v. Fowler, 930 A.2d 586 (Pa.Super. 2007), appeal denied, 596 Pa. 715, 944

A.2d 756 (2008) (holding any collateral attack on legality of sentence must

be raised in PCRA petition). Thus, the court should have treated Appellant’s

most recent prayer for collateral relief as a PCRA petition.2 See Peterkin,

supra.     Further, although challenges to the legality of a sentence are

subject to review within the PCRA, a petition asserting those claims must
____________________________________________


2
  It is unclear from the record whether the court treated Appellant’s petition
as a PCRA petition.      Additionally, the court failed to issue notice per
Pa.R.Crim.P. 907. Nevertheless, Appellant has not raised this issue on
appeal, so he waived any defect in notice. See Commonwealth v. Taylor,
65 A.3d 462 (Pa.Super. 2013) (explaining appellant’s failure to raise on
appeal PCRA court’s failure to provide Rule 907 notice results in waiver of
claim). Moreover, failure to issue Rule 907 notice is not reversible error
where the record is clear that the petition is untimely. Id.



                                           -3-
J-S58036-16


first satisfy the PCRA time limits or demonstrate the application of a

statutory timeliness exception.   Fowler, supra at 592.      Here, Appellant’s

judgment of sentence became final on April 28, 1994, upon expiration of the

time to file a petition for allowance of appeal with our Supreme Court. See

Pa.R.A.P. 1113.     Appellant filed the current, pro se serial petition for

collateral relief on February 3, 2016, which is patently untimely.     See 42

Pa.C.S.A. § 9545(b)(1).    Significantly, Appellant did not acknowledge the

untimeliness of his petition or assert any of the exceptions required to revive

an otherwise untimely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1). Thus,

Appellant’s petition remains untimely. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2016




                                     -4-